December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         PNS STORES, INC., Appellant

NO. 14-14-00319-CV                          V.

                         RENE MUNGUIA, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Rene
Munguia, signed January 31, 2014, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion. If, however, Munguia files in
this Court a remittitur of $3,583.57 within twenty days after the issuance of our
opinion, we instead will modify the trial court’s judgment to reduce the award of
past medical expenses to $18,916.43 and affirm the trial court’s judgment as
modified.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Rene Munguia.



      We further order this decision certified below for observance.